     Case: 1:18-cv-08385 Document #: 28 Filed: 03/19/19 Page 1 of 1 PageID #:246

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Erich Mandel
                               Plaintiff,
v.                                                  Case No.: 1:18−cv−08385
                                                    Honorable John Robert Blakey
SEIU Local 73, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
3/19/2019. Parties shall meet and confer and then file a joint set of stipulated facts on or
before 4/16/2019. Status hearing set for 5/14/2019 at 9:45 a.m. in Courtroom 1203. Parties
shall be prepared to set additional case management dates at the next hearing. Mailed
notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
